Title: Thomas Jefferson to Elias Glover, 13 January 1810
From: Jefferson, Thomas
To: Glover, Elias


          
            Sir
             
                     Monticello 
                     Jan. 13. 10
          
          
		  Your letter of Dec. 10. is safely recieved as had been that of Nov. 1. 
		  
		  
		   
		  I have not examined my papers to see if I have the letter from Matthew Nimmo of Nov. 28. 1806. which you ask for. I have no recollection whether I recieved
			 such a letter. 
		  but it is not on that ground I decline looking for & communicating it. besides the general principles of law & reason which render correspondences even between private individuals sacredly secret, in my late official station they are peculiarly so. it was
			 necessary for me to obtain information of every thing which could be used for any public service. to encourage this it was my duty to have it understood that those who gave me information should
			 never be betrayed. it was also doubtless my duty, never on insufficient information, to form an injurious opinion even, of an individual accused, but to use the information merely
			 to
			 put me on the track of enquiry & verification. I have therefore regularly declined all communications of letters sent to me in order that they might be used against the writer: and I trust so
			 much in your candor & good sense as to believe you will, on reflection, think I am right in so doing; assuring you at the same time of my esteem & respect.
          
            Th:
            Jefferson
        